DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
pre-process module in claim 5;
time division complex correlation module in claim 5;
code phase identification module in claim 5;
carrier phase identification module in claim 5;
local waveform generation module in claim 5;
data demodulation module in claim 5;
pseudo-code subcarrier generating unit in claim 7; and
local waveform generating unit in claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The disclosure is objected to because of the following informalities:  
Page 1, paragraph 0001, line 2 recites “TD-Altboc signal”; the examiner suggests changing to “Time Division-Alternant Binary Offset Carrier (TD-Altboc) signal”.
Appropriate correction is required.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
(1) Regarding claims 1 and 5:
Claims 1 and 5, lines 1 recites “TD-Altboc signal”; the examiner suggests changing to “Time Division-Alternant Binary Offset Carrier (TD-Altboc) signal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “code phase identification module” and “carrier phase identification module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The claimed limitations “code phase identification module” and “carrier phase identification module” correspond to blocks 7 and 9 respectively as shown in figures 3, and is describe in page 4, lines 6-10 and page 5, lines 3-5 respectively in the specification of the instant application, however, there is no detail structure of this blocks 7 and 9. As the claims limitations invoke 112, 6th paragraph, the claim scope of the limitations is limited to the structure specifically disclosed in the specification for achieving the recited function and equivalent to that structure. Since the specification does not provide the detail structure of the “code phase identification module” and 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Allowable Subject Matter
Claims 1-4 are objected to for minor informality, but would be allowable if rewritten to overcome the objection.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention describes a method for receiving TD-AltBOC signal, comprising (1) pre-processing a TD-AltBOC radio-frequency signal to obtain a sampled signal, and peeling off a sampled signal carrier by using a local carrier to obtain a sampled baseband signal; (2) correlating the sampled baseband signal with a local waveform chip-by-chip in a time division manner; (3) performing a data demodulation according to a plurality of correlated output signals, and obtaining a carrier phase deviation estimated value and a code phase deviation estimated value according to the correlated output signals; and (4) updating the local waveform according to the code phase deviation estimated value; updating the local carrier according to the carrier phase deviation estimated value.  
The prior art of record considered individually or in combination fails to fairly teach or suggest claimed features, among other limitations, a novel and unobvious limitation of "method of receiving a TD-AltBOC signal, comprising correlating the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tang et al. (US 2014/0219393 A1) discloses a method for modulating navigation signal.
Jardak et al. (US 10,191,158 B2) discloses a GNSS receiver calculating a non-ambiguous discriminator to resolve subcarrier tracking ambiguities.
Vigneau et al. (US 9,529,070 B2) discloses a radionavigation signal tracking device.
Hodgart et al. (US 8,964,813 B2) discloses a receiver of binary offset carrier (BOC) modulated signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/17/2021